Case 4:18-cv-00749-ALM-KPJ Document 1 Filed 10/18/18 Page 1 of 14 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

ANTHONY CAIRNS,                           )
                                          )
                     Plaintiff,           )
                                          )       CIVIL ACTION
vs.                                       )
                                          )       FILE No. 4:18-CV-749
PIE & COFFEE, LLC AND                     )
SURIYA LEGACY LP,                         )
                                          )
                     Defendants.          )

                                      COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel,

and files this, his Complaint against Defendants, PIE & COFFEE, LLC AND SURIYA

LEGACY LP, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In

support thereof, Plaintiff respectfully shows this Court as follows:

                                     JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendants’ PIE & COFFEE, LLC AND SURIYA LEGACY LP, failure to remove

physical barriers to access and violations of Title III of the ADA.

                                        PARTIES

       2.     Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton


                                              1
Case 4:18-cv-00749-ALM-KPJ Document 1 Filed 10/18/18 Page 2 of 14 PageID #: 2



County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights,

monitoring, determining and ensuring whether places of public accommodation are in

compliance with the ADA. His motivation to return to a location, in part, stems from a

desire to utilize ADA litigation to make Plaintiff’s community more accessible for

Plaintiff and others; and pledges to do whatever is necessary to create the requisite

standing to confer jurisdiction upon this Court so an injunction can be issued correcting

the numerous ADA violations on this property, including returning to the Property as

soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, PIE & COFFEE, LLC (hereinafter “PIE & COFFEE, LLC”), is

a Texas limited liability company that transacts business in the State of Texas and within

this judicial district.

       8.      Defendant, PIE & COFFEE, LLC, may be properly served with process via

its registered agent for service, to wit: Yibet Espinosa, Registered Agent, 2410 Tarpley

Road, Suite 303, Carrollton, TX 75006.



                                              2
Case 4:18-cv-00749-ALM-KPJ Document 1 Filed 10/18/18 Page 3 of 14 PageID #: 3



       9.      Defendant, SURIYA LEGACY LP (hereinafter “SURIYA LEGACY LP”),

is a Texas limited partnership that transacts business in the State of Texas and within this

judicial district.

       7.      Defendant, SURIYA LEGACY LP, may be properly served with process

via its registered agent for service, to wit: Raja A. Edirisuriya, Registered Agent, 4613

St. Charles Court, Flower Mound, Texas 75022.

                              FACTUAL ALLEGATIONS

       8.      On or about January 2018, Plaintiff was a customer at “Norma’s Café,” a

business located at 605 W. 15th Street, Plano, Texas 75075, referenced herein as the

“Norma’s Café.”

       9.      Defendant, PIE & COFFEE, LLC, is the lessee or sub-lessee of the real

property and improvements that are the subject of this action.

       10.     Defendant, SURIYA LEGACY LP, is the owner or co-owner of the real

property and improvements that Norma’s Café is situated upon and that is the subject of

this action, referenced herein as the “Property.”

       11.     Plaintiff’s access to the business located at 605 West 15th Street, Plano, TX

75075, Collin County Property Appraiser’s parcel numbers 2009657 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and

until Defendants, PIE & COFFEE, LLC AND SURIYA LEGACY LP, is compelled to

remove the physical barriers to access and correct the ADA violations that exist at

                                             3
Case 4:18-cv-00749-ALM-KPJ Document 1 Filed 10/18/18 Page 4 of 14 PageID #: 4



Norma’s Café and the Property, including those set forth in this Complaint.

       12.    Plaintiff has visited Norma’s Café and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Norma’s Café and

the Property within six months or sooner, as soon as the barriers to access detailed in this

Complaint are removed and Norma’s Café and the Property are accessible again. The

purpose of the revisit is to be a regular customer, to determine if and when Norma’s Café

and the Property are made accessible and to maintain standing for this lawsuit for

Advocacy Purposes.

       13.    Plaintiff intends on revisiting Norma’s Café and the Property to purchase

goods and/or services as a regular customer living in the near vicinity as well as for

Advocacy Purposes, but does not intend to re-expose himself to the ongoing barriers to

access and engage in a futile gesture of visiting the public accommodation known to

Plaintiff to have numerous and continuing barriers to access.

       14.    Plaintiff travelled to Norma’s Café and the Property as a customer and as

an independent advocate for the disabled, encountered the barriers to access at Norma’s

Café and the Property that are detailed in this Complaint, engaged those barriers, suffered

legal harm and legal injury, and will continue to suffer such harm and injury as a result of

the illegal barriers to access present at Norma’s Café and the Property.

                                 COUNT I
                     VIOLATIONS OF THE ADA AND ADAAG

       15.    On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.


                                             4
Case 4:18-cv-00749-ALM-KPJ Document 1 Filed 10/18/18 Page 5 of 14 PageID #: 5



       16.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a
               whole is growing older;

       (ii)    historically, society has tended to isolate and segregate individuals
               with disabilities, and, despite some improvements, such forms of
               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem;

       (iii)   discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to
               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       17.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and


                                              5
Case 4:18-cv-00749-ALM-KPJ Document 1 Filed 10/18/18 Page 6 of 14 PageID #: 6



              *****

      (iv)    invoke the sweep of congressional authority, including the power to
              enforce the fourteenth amendment and to regulate commerce, in
              order to address the major areas of discrimination faced day-to-day
              by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

      18.     The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

      19.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      20.     Norma’s Café is a public accommodation and service establishment.

      21.     The Property is a public accommodation and service establishment.

      22.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

      23.     Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

      24.     Norma’s Café must be, but is not, in compliance with the ADA and

ADAAG.

      25.     The Property must be, but is not, in compliance with the ADA and

ADAAG.


                                            6
Case 4:18-cv-00749-ALM-KPJ Document 1 Filed 10/18/18 Page 7 of 14 PageID #: 7



       26.    Plaintiff has attempted to, and has to the extent possible, accessed Norma’s

Café and the Property in his capacity as a customer of Norma’s Café and the Property and

as an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at Norma’s Café and the Property that preclude and/or limit his

access to Norma’s Café and the Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions

and ADA violations more specifically set forth in this Complaint.

       27.    Plaintiff intends to visit Norma’s Café and the Property again in the very

near future as a customer and as an independent advocate for the disabled, in order to

utilize all of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at Norma’s Café and the Property, but will be unable to fully do so

because of his disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at Norma’s Café and the Property that preclude and/or limit his

access to Norma’s Café and the Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions

and ADA violations more specifically set forth in this Complaint.

       28.    Defendants, PIE & COFFEE, LLC AND SURIYA LEGACY LP, have

discriminated against Plaintiff (and others with disabilities) by denying his access to, and

full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of Norma’s Café and the Property, as prohibited by, and by failing to

remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

                                             7
Case 4:18-cv-00749-ALM-KPJ Document 1 Filed 10/18/18 Page 8 of 14 PageID #: 8



       29.    Defendants, PIE & COFFEE, LLC AND SURIYA LEGACY LP, will

continue to discriminate against Plaintiff and others with disabilities unless and until

Defendants, PIE & COFFEE, LLC AND SURIYA LEGACY LP, are compelled to

remove all physical barriers that exist at Norma’s Café and the Property, including those

specifically set forth herein, and make Norma’s Café and the Property accessible to and

usable by Plaintiff and other persons with disabilities.

       30.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to Norma’s Café and the Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations

of Norma’s Café and the Property include, but are not limited to:

       (a)    ACCESSIBLE ELEMENTS:

       (i)    There is at least one accessible parking space that does not have a properly

              marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

              standards. This violation made it dangerous and difficult for Plaintiff to

              access the accessible entrances of the Property.

       (ii)   At least one accessible parking spaces is not located on the shortest distance

              to the accessible route from the accessible parking spaces to the accessible

              entrances in violation of Section 208.3.1 of the 2010 ADAAG Standards.

              This violation made it difficult for Plaintiff to access the units of the

              Property as one must unnecessarily and dangerously enter the vehicular

              way in an unmarked access route to access the accessible entrances when

                                              8
Case 4:18-cv-00749-ALM-KPJ Document 1 Filed 10/18/18 Page 9 of 14 PageID #: 9



              there are closer and safer locations for the accessible parking space

              available.

      (iii)   There are two accessible parking spaces that are missing proper

              identification signs in violation of Section 502.6 of the 2010 ADAAG

              standards. This violation made it difficult for Plaintiff to locate an

              accessible parking space.

      (iv)    There are two accessible parking spaces and their associated access aisle

              have a slope in excess of 1:48 in violation of section 502.4 of the 2010

              ADAAG standards and are not level. This violation made it dangerous and

              difficult for Plaintiff to exit and enter their vehicle while parked at the

              Property.

      (v)     Due to a policy of placing tables and chairs along the access route leading

              from the accessible parking spaces to the accessible entrance of Norma’s

              Café, there is not a clear access route to the accessible entrance from these

              accessible parking spaces in violation of section 208.3 of the 2010 ADAAG

              standards, which requires each accessible parking space to be on an

              accessible route to an entrance.

      (vi)    Due to a policy of have tables and chairs along the access route leading

              from the accessible parking spaces to the accessible entrance of Norma’s

              Café, there lacks a clear 36 inch exterior accessible route in violation of

              section 403.5.1 of the 2010 ADAAG Standards, and no exceptions to that

              standard applies here.

                                             9
Case 4:18-cv-00749-ALM-KPJ Document 1 Filed 10/18/18 Page 10 of 14 PageID #: 10



       (vii)   Defendants fails to adhere to a policy, practice and procedure to ensure that

               all facilities are readily accessible to and usable by disabled individuals.

        (b)    RESTROOMS IN NORMA’S CAFE:

       (i)     The hand operated flush control is not located on the open side of the

               accessible stall in violation of Section 604.6 of the 2010 ADAAG

               standards. This made it difficult for Plaintiff to safely utilize the restroom

               facilities.

       (ii)    The accessible toilet stall door is not self-closing and violates Section

               604.8.2.1 of the 2010 ADAAG standards. This made it difficult for the

               Plaintiff to safely utilize the restroom facilities.

       (iii)   The door of the restroom stall lacks a proper minimum maneuvering

               clearance, due to an intrusion into the maneuvering clearance, in violation

               of Section 404.2.4 of the 2010 ADAAG standards. This made it difficult

               for Plaintiff to safely utilize the restroom facilities.


       (iv)    The door exiting the restroom lacks a proper minimum maneuvering

               clearance, due to a policy of placing a trash can in close proximity to the

               door, in violation of section 404.2.4 of the 2010 ADAAG standards. This

               violation made it difficult and dangerous for Plaintiff to access the interior

               of the Property.

       31.     The violations enumerated above may not be a complete list of the barriers,

 conditions or violations encountered by Plaintiff and/or which exist at Norma’s Café and



                                               10
Case 4:18-cv-00749-ALM-KPJ Document 1 Filed 10/18/18 Page 11 of 14 PageID #: 11



 the Property.

        32.      Plaintiff requires an inspection of Norma’s Café and the Property in order

 to determine all of the discriminatory conditions present at Norma’s Café and the

 Property in violation of the ADA.

        33.      The removal of the physical barriers, dangerous conditions and ADA

 violations alleged herein is readily achievable and can be accomplished and carried out

 without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

 12181(9); 28 C.F.R. § 36.304.

        34.      All of the violations alleged herein are readily achievable to modify to

 bring Norma’s Café and the Property into compliance with the ADA.

        35.      Upon information and good faith belief, the removal of the physical barriers

 and dangerous conditions present at Norma’s Café and the Property is readily achievable

 because the nature and cost of the modifications are relatively low.

        36.      Upon information and good faith belief, the removal of the physical barriers

 and dangerous conditions present at Norma’s Café and the Property is readily achievable

 because Defendants, PIE & COFFEE, LLC AND SURIYA LEGACY LP, has the

 financial resources to make the necessary modifications.

        37.      Upon information and good faith belief, Norma’s Café and the Property

 have been altered since 2010.

        38.      In instances where the 2010 ADAAG standards do not apply, the 1991

 ADAAG standards apply, and all of the alleged violations set forth herein can be

 modified to comply with the 1991 ADAAG standards.

                                              11
Case 4:18-cv-00749-ALM-KPJ Document 1 Filed 10/18/18 Page 12 of 14 PageID #: 12



        39.    Plaintiff is without adequate remedy at law, is suffering irreparable harm,

 and reasonably anticipates that he will continue to suffer irreparable harm unless and

 until Defendants, PIE & COFFEE, LLC AND SURIYA LEGACY LP, is required to

 remove the physical barriers, dangerous conditions and ADA violations that exist at

 Norma’s Café and the Property, including those alleged herein.

        40.    Plaintiff’s requested relief serves the public interest.

        41.    The benefit to Plaintiff and the public of the relief outweighs any resulting

 detriment to Defendants, PIE & COFFEE, LLC AND SURIYA LEGACY LP.

        42.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

 costs of litigation from Defendants, PIE & COFFEE, LLC AND SURIYA LEGACY LP,

 pursuant to 42 U.S.C. §§ 12188 and 12205.

        43.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

 injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, PIE

 & COFFEE, LLC AND SURIYA LEGACY LP, to modify Norma’s Café and the

 Property to the extent required by the ADA.

        WHEREFORE, Plaintiff prays as follows:

        (a)    That the Court find Defendant, PIE & COFFEE, LLC, in violation of the

               ADA and ADAAG;

        (b)    That the Court find Defendant, SURIYA LEGACY LP., in violation of the

               ADA and ADAAG;

        (c)    That the Court issue a permanent injunction enjoining Defendants, PIE &

               COFFEE, LLC AND SURIYA LEGACY LP, from continuing their

                                               12
Case 4:18-cv-00749-ALM-KPJ Document 1 Filed 10/18/18 Page 13 of 14 PageID #: 13



             discriminatory practices;

       (d)   That the Court issue an Order requiring Defendants, PIE & COFFEE, LLC

             AND SURIYA LEGACY LP, to (i) remove the physical barriers to access

             and (ii) alter the subject Norma’s Café and the Property to make it readily

             accessible to and useable by individuals with disabilities to the extent

             required by the ADA;

       (e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation

             expenses and costs; and

       (f)   That the Court grant such further relief as deemed just and equitable in light

             of the circumstances.

                                         Dated: October 18, 2018.

                                         Respectfully submitted,

                                         Law Offices of
                                         THE SCHAPIRO LAW GROUP, P.L.

                                         /s/ Douglas S. Schapiro
                                         Douglas S. Schapiro, Esq.
                                         State Bar No. 54538FL
                                         Attorney-in-Charge of Plaintiff
                                         The Schapiro Law Group, P.L.
                                         21301 Powerline Road, Suite 106
                                         Boca Raton, FL 33433
                                         Tel: (561) 807-7388
                                         Email: schapiro@schapirolawgroup.com


                                         Law Offices of
                                         LIPPE & ASSOCIATES

                                          /s/ Emil Lippe, Jr.
                                          Emil Lippe, Jr., Esq.

                                           13
Case 4:18-cv-00749-ALM-KPJ Document 1 Filed 10/18/18 Page 14 of 14 PageID #: 14



                                     State Bar No. 12398300
                                     Lippe & Associates
                                     12222 Merit Drive, Suite 1200
                                     Dallas, TX 75251
                                     Tel: (214) 855-1850
                                     Fax: (214) 720-6074
                                     emil@texaslaw.com


                                    ATTORNEYS FOR PLAINTIFF
                                    ANTHONY CAIRNS




                                      14
